Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2010 Date of Reporting Period: 06/30/2009 Item 1. Schedule of Investments. Nicholas Fund, Inc. Schedule of Investments (unaudited) June 30, 2009 VALUE COMMON STOCKS - 93.53% Consumer Discretionary - Auto & Components - 1.02% Johnson Controls, Inc. $ 12,491,172 Consumer Discretionary - Durables & Apparel - 1.82% Fortune Brands, Inc. Mattel, Inc. Consumer Discretionary - Hotels, Restaurants & Leisure - 3.39% Yum! Brands, Inc. Consumer Discretionary - Retail - 8.77% Jos. A. Bank Clothiers, Inc. * Kohl's Corporation * O'Reilly Automotive, Inc. * Penske Automotive Group, Inc. Sally Beauty Company, Inc. * Consumer Discretionary - Services - 2.36% DineEquity, Inc. Consumer Staples - Food & Staple Retail - 3.46% Walgreen Co. Consumer Staples - Food, Beverage & Tobacco - 2.88% Altria Group, Inc. Philip Morris International Inc. Energy - 12.17% Apache Corporation Bristow Group Inc. * Inergy, L.P. Kayne Anderson Energy Development Company Kayne Anderson Energy Total Return Fund, Inc. Kayne Anderson MLP Investment Company Kinder Morgan Management, LLC * Financials - Banks - 0.21% Marshall & Ilsley Corporation Financials - Diversified - 6.04% Affiliated Managers Group, Inc. * Leucadia National Corporation Financials - Insurance - 5.18% Berkshire Hathaway Inc. - Class A * Loews Corporation Financials - Real Estate - 0.38% Cohen & Steers Quality Income Realty Fund, Inc. Health Care - Equipment - 5.77% Alcon, Inc. Covidien plc St. Jude Medical, Inc. * Health Care - Pharmaceuticals & Biotechnology - 7.89% Charles River Laboratories International, Inc. Gilead Sciences, Inc. * Mettler-Toledo International Inc. * Thermo Fisher Scientific Inc. * Health Care - Services - 5.41% DaVita, Inc. * VCA Antech, Inc. * Page 1 Industrials - Capital Goods - 8.80% Chicago Bridge & Iron Company N.V. Curtiss-Wright Corporation Fastenal Company Oshkosh Corporation * W.W. Grainger, Inc. Woodward Governor Company Industrials - Commercial Services & Supplies - 3.41% Copart, Inc. * Duff & Phelps Corporation - Class A Republic Services, Inc. Information Technology - Software & Services - 5.62% Fiserv, Inc. * Hewitt Associates, Inc. * Solera Holdings, Inc. * Materials - 7.18% Airgas, Inc. AptarGroup, Inc. Bemis Company, Inc. RPM International, Inc. Stepan Company Utilities - 1.77% Allegheny Energy, Inc. TOTAL COMMON STOCKS (Cost: $1,024,495,015) SHORT-TERM INVESTMENTS - 5.76% Commercial Paper - 5.62% $3,135,000 Kellogg Company 07/01/09, 0.38% Stanley Works (The) 07/01/09, 0.30% Stanley Works (The) 07/02/09, 0.32% PepsiAmericas, Inc. 07/06/09, 0.28% PepsiAmericas, Inc. 07/06/09, 0.28% Clorox Company (The) 07/07/09, 0.50% Vulcan Materials Company 07/07/09, 0.55% Kellogg Company 07/08/09, 0.40% XTO Energy Inc. 07/08/09, 0.55% Clorox Company (The) 07/09/09, 0.55% Clorox Company (The) 07/13/09, 0.50% PepsiAmericas, Inc. 07/13/09, 0.30% Clorox Company (The) 07/14/09, 0.40% General Mills, Inc. 07/14/09, 0.40% ITT Corporation 07/15/09, 1.20% PPG Industries, Inc. 07/15/09, 0.40% Wisconsin Energy Corporation 07/17/09, 0.45% Wisconsin Energy Corporation 07/17/09, 0.45% General Mills, Inc. 07/20/09, 0.40% XTO Energy Inc. 07/20/09, 0.55% Clorox Company (The) 07/22/09, 0.45% Clorox Company (The) 07/22/09, 0.45% Wisconsin Energy Corporation 07/24/09, 0.40% Wisconsin Energy Corporation 07/24/09, 0.45% Wisconsin Energy Corporation 07/31/09, 0.40% Variable Rate Security - 0.15% American Family Financial Services, Inc. 07/01/09, 0.10% TOTAL SHORT-TERM INVESTMENTS (Cost: $70,966,039) TOTAL SECURITY HOLDINGS - 99.29% OTHER ASSETS, NET OF LIABILITIES - 0.71% TOTAL NET ASSETS $1,231,266,559 % OF NET ASSETS Page 2 * NON-INCOME PRODUCING As of June 30, 2009, investment cost for federal tax purposes was $1,094,709,080 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 288,576,934 Unrealized depreciation (160,701,022) Net unrealized appreciation $ 127,875,912 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Quoted Prices $1,151,618,953 Level 2 - Other Significant Observable Inputs 70,996,039 Level 3 - Significant Unobservable Inputs Total $1,222,584,992 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/05/2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/05/2009 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/05/2009
